United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2248
                                   ___________

Richard D. Talbott,                     *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Scott Fisher, Warden,                   *      [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: November 7, 2011
                                Filed: November 17, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

      Federal inmate Richard Talbott appeals from the order of the District Court1
denying his 28 U.S.C. § 2241 habeas petition. Talbott is serving a 264-month
sentence imposed in the United States District Court for the Southern District of
Indiana after a jury found him guilty of being a felon in possession of ammunition,
§ 18 U.S.C. § 922(g)(1). He argued in his habeas petition that he should not have
been sentenced as an armed career criminal under 18 U.S.C. § 924(e) because his prior


      1
       The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeffrey J.
Keyes, United States Magistrate Judge for the District of Minnesota.
convictions for Class C felony battery, see Ind. Code § 35-42-2-1.1(a)(3), did not
qualify as “violent felonies” under Johnson v. United States, 130 S. Ct. 1265 (2010).
Following careful de novo review, we affirm the denial of relief and the dismissal of
Talbott’s petition because he did not establish that a remedy under 28 U.S.C. § 2255
in the sentencing court would be inadequate or ineffective. See Hill v. Morrison, 349
F.3d 1089, 1091 (8th Cir. 2003) (noting that a collateral challenge to a federal
conviction or sentence must generally be raised in the sentencing court under § 2255
and not in a § 2241 petition filed in the court of incarceration); United States v. Lurie,
207 F.3d 1075, 1077 (8th Cir. 2000) (explaining that § 2255 is not inadequate or
ineffective simply because a prisoner cannot file a successive § 2255 motion).
Talbott’s motion for oral argument is denied.
                        ______________________________




                                           -2-